DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "two end plates formed at the first and second ends" in line 2. There is insufficient antecedent basis for this limitation in the claim. Drawing shows one plate at each end, so it is unclear whether there are two plates or one plate at the first and second ends. For examination purposes examiner has interpreted "two end plates formed at the first and second ends" to be one plate at each end.
Claim limitation “drive connection” on lines 3 and 8 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term "drive connection" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 7740045 B2) in view of Anderson et al. (US 8230896 B2), hereinafter Anderson-2.
 Regarding claim 1, Anderson ‘045 teaches a driving mechanism (shown in Figure 1) for curtain cord winding reels 116, comprising: at least one driving module (best shown in Figure 1) each comprising a base 102, a power member 124 assembled in the base 102 (Figures 2-3), and a middle shaft 122 connected to the power member 124 by drive connection (Col. 4, lines 7-12) and mounted (see Figures 2-3; Col. 4, lines 18-22) to two sides of the base 102 with first 150 and second 148 ends; and first and second transition shafts (labeled in Figure 1 below) respectively mounted (best shown in Figure 1) to two sides of the at least one driving module and connected to the cord winding reels 116 by drive connection (Col. 3, lines 26-28), wherein the first and second transition shafts (labeled in Figure 1 below) are respectively connected to the first 150 and second 148 ends of the middle shaft 122. However, Anderson fails to teach an end surface of the first end defines a first shaft hole and the second end forms a first axis; an end of the first transition shaft connected to the middle shaft forms a second axis, an end of the second transition shaft connected to the middle shaft defines a second shaft hole, cross 

    PNG
    media_image1.png
    582
    665
    media_image1.png
    Greyscale

Anderson-2 teaches an end surface of the first end defines a first shaft hole 246, the second end forms a first axis 248; and the cross sections of the first shaft hole and first axis are non-circular (shown in Figures 21 and 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Anderson to incorporate the teachings of Anderson-2 to provide the driving module and shafts with the non-circular axis and shaft hole. Doing so would allow users to replace the transition shafts and driving module.
It should be noted that using the driving module with the non-circular axis and shaft hole would require a second axis formed at an end of the first transition shaft connected to the 
Regarding claim 2, Anderson teaches (see Figures 2-3) the power member 124 is a clockwork spring (Col. 3, lines 66-67), an inner end of the clockwork spring is connected (Col. 6, lines 28-29) to the base 102 through a spring shaft 158, and an outer end of the clockwork spring is connected (Col. 4, lines 12-17) to the middle shaft 122.
Regarding claim 3, Anderson teaches (see Figure 2) the middle shaft 122 comprises two end plates (134, 136) formed at the first and second ends of the middle shaft 122, an outer surface of the middle shaft is connected to the outer end of the clockwork spring and cooperates with inner side surfaces of the two end plates (134, 136) to form a winding space 132 for accommodating the clockwork spring.
Regarding claim 4, Anderson teaches the first axis of the driving module is correspondingly engaged in the second shaft hole of the second transition shaft (labeled in Figure 1 above), the second axis of the first transition shaft (labeled in Figure 1 above) is engaged in first shaft hole of the driving module, but is silent concerning a two or more driving modules.
Anderson-2 teaches the at least one driving module comprises (see Figure 208) two or more driving modules 20, the two or more driving modules 20 are connected in series (Col. 32, lines 7-11) to form a long strip of drive module group, the first axis 248 at the second end of each of the two or more driving modules 20 that are sequentially connected is engaged in the first shaft hole 246 of the first end of the middle shaft 208A of an adjacent driving module 20.

It should be noted that the use of the two or more driving modules of Anderson-2 with driving mechanism of Anderson in series would require the engagement of the second axis (first transition shaft) and second shaft hole (second transition shaft) with the drive module group.  
Regarding claim 7, Anderson teaches the base 102 is a housing defining a hollow chamber (shown in Figures 2-3), and the power member 124 and the middle shaft 122 are both assembled in the hollow chamber (shown in figures 2-3).
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Anderson-2, as applied to claims 1-4 above, and further in view of Hsu (US 20170218695 A1) and Mullet (US 8939190 B2).
Regarding claims 5 and 8, the modified device of Anderson in view of Anderson-2 teaches all of the elements of the current invention as stated above except two end covers with through holes and the transition shafts with rings.
Hsu teaches (Figure 4) the sides of the base form two end covers (310, 311) and the end covers define through holes (310B, 311B).
Mullet teaches ring (labeled in Figure 7 below) and outer diameter of the ring (labeled in Figure 7 below) is greater than inner diameter of the through hole (labeled in Figure 7 below).

    PNG
    media_image2.png
    509
    649
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the modified device of Anderson with an end cover with through holes, as taught by Hsu, to extend the transition shaft through; and the transition shafts with rings, as taught by Mullet, to keep the transition shafts in place. 
It should be noted that the use of the end cover of Hsu with the base of Anderson will form a limit space for the ring of Mullet.
Regarding claims 6 and 9, Hsu teaches the end covers (310, 311) are fixed to the base 320 through screws 321C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637